Citation Nr: 1436352	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a psychotic disorder, not otherwise specified, with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, T.G.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.

As the Veteran has contended that he is unable to work as the result of his service-connected psychiatric disability, the Board has jurisdiction to consider the issue of entitlement to TDIU as part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the Veteran was last examined in October 2010, the last treatment note of record was generated in June 2013, and his current symptoms and diagnoses are unclear, the Board finds additional development necessary.

Specifically, at a June 2013 VA mental health appointment, the Veteran denied "current concerns," reported "sleeping well," and indicated that he did not wish to work because he was financially comfortable and had "excellent daily structure" - volunteering with the elderly five days a week and attending church.  His VA psychiatrist noted he was improved and stable, and indicated that his diagnoses were unclear.  However, the Veteran testified in April 2014 that he slept poorly and was so uncomfortable around others that he could not socialize or work.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available vocational rehabilitation records as well as the Veteran's VA treatment records generated since June 13, 2013 from the VA Medical Center in Portland.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Inquire if the Veteran sees any private mental health providers.  If he identifies any such provider(s), request that he complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, and make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2002).

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service-connected psychiatric disability.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  After conducting an examination of the Veteran and performing any necessary testing, the examiner should provide current diagnoses for the Veteran's service-connected psychiatric disability and provide an opinion as to the current severity of his symptoms.  The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected psychiatric disorder renders him unable to obtain or retain substantially gainful employment.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



